Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 12/02/2020 and interview summary dtd. 01/07/2021.
Claims 10, 18, 20 had been cancelled.
Claims 21 – 23 added new.
Claims 1 – 9, 11 – 17, 19 and 22 are allowed with the examiner’s amendment as follow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 10, 18 and 20 had been cancelled.
Claims 21 – 23 added new.
Authorization for this examiner’s amendment was given in an interview with Xie [reg# 70890] on 01/07/2021.
The application has been amended as follows: 
Please amend the claims 1, 21 and 23 as:
Claim 1:  
Replace the claim 1 with -------1.	A laptop computer, comprising:
one or more processors; and

determining services to be installed onto the laptop computer;
receiving a configuration file including configuration parameters associated with multiple services of a platform deployment;
identifying sections of the configuration file corresponding to the determined services;
writing each of the sections of the configuration file in one or more appropriate sections of the memory of the laptop computer, 
implementing each of the services on the laptop computer to effectuate a mirror of the platform deployment on the laptop computer; and
receiving, from a local host, an indication that a key corresponding to the configuration file, or any descendant keys of the key, have changed, at a replicated log of the local host, the change resulting from a consensus between local hosts to update the key.---------------
Claim 21:  
Please cancel the claim 21.
Claim 23:  
Please cancel the claim 23.
Reasons for Allowance
Amended independent claims 1, and 12 are allowed in view of the examiner’s amendment to claim 1 and for reasons argued by the applicant in pages 8-10 of the 
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claims 1, and 12 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1 – 9, 11 – 17, 19, and 22 are hereby allowed in view of applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186